IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 339 EAL 2018
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
              v.                                :
                                                :
                                                :
 KAREEM JOHNSON,                                :
                                                :
                     Petitioner                 :


                                         ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:


      Should the Commonwealth’s misrepresentation of physical evidence in
      Petitioner’s first trial bar retrial on double jeopardy grounds, notwithstanding
      the trial court’s finding that the Commonwealth’s misconduct was
      unintentional?


      Petitioner’s “Unopposed Motion For Remand To Court Of Common Pleas For

Further Development Of Double Jeopardy Motion In Light Of After-Discovered Evidence”

is DENIED.